DETAILED ACTION
	Applicants’ Amendment and Response, filed 2/18/2021 have been considered.  Claims 1, 37 are amended; claims 20, 21, 38 are cancelled; claims 41-44 are newly added; claims 1, 5, 6, 9, 12, 14, 15, 23, 25, 26, 28, 31-33, 36,37, 41-44 are pending and under current examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/4/2020 and 2/18/2021 have been considered.

Response to Arguments
	§102.  Applicants argue that amended claim 1 is directed to administering a single intrathecal injection of BMSCs that secrete TGF-1 and express CXCR4. Oh does not teach treating pain with a single intrathecal injection of BMSCs that secrete TGF-1 and express CXCR4. Oh teaches that two intrathecal injections of BMSCs are required for treatment of ALS. Indeed, Oh states that “animal studies have shown that repeated intrathecal administrations of MSC were better than single administration.” See Oh at paragraph bridging pages 590-591. See p. 5 of the Response.
	These arguments are not persuasive.  MPEP §2111.03 contrasts open claim language (such as the term “comprising), with closed claim language (such as “consisting of”).  In particular, the MPEP states, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  More specifically, “In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed.”
	This is analogous to the instant case; the claim recites the open language of “the method comprising administering to the subject a single intrathecal injection.  However, because the method step recites the open language of “comprising”, the recitation of “a single intrathecal injection” does not exclude multiple injections because the claim is open-ended.  Accordingly, the art of record, teaches at least a single intrathecal injection, as required by the claim, and therefore fulfills the limitations of the claims.
	 Applicants further argue that they surprisingly found that a single injection of the BMSCs alleviates neuropathic pain for at least 38 days (e.g., FIG. 1); that Oh does not disclose that BMSCs express CXCR4 or secrete TGF-1. Although Oh states that TGF-1 levels in cerebral spinal fluid (CSF) were increased after BMSC administration, it does not indicate that the BMSCs secreted the TGF-1 themselves to mediate any of their alleged therapeutic actions.  
	Applicants appear to be arguing an unexpected result, however, the claims are not commensurate in scope with this purported unexpected result. See MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In particular, the specification teaches that primary BMSCs were characterized with a purity of 88% and injected with a single intrathecal injection of BMSCs, wherein inhibition of CCI-induced mechanical allodynia and thermal hyperalgesia with effects that lasted over 5 weeks.  See p. 49, Example 2.  
	 Regarding Applicants’ arguments at pp. 4-5 that not all BMSCs express CXCR1 and TGF-1, the Examiner responds that the claims recite a composition comprising BMSCs.  There is no requirement that Oh teach that their BMSCs express CXCR4 or secrete TGF-1 because these are inherent properties of BMSCs, as evidenced by Chen. The claims do not required an enriched or purified population of BMCs, wherein all of the BMSCs express CXCR4 and TGF-1.  Given that the claims do not require a specific percentage, yield or purity of BMSC, the teachings of Chen provide sufficient evidence that in a composition that comprises BMSCs, some portion of that population will express CXCR4 and TGF-1.
	§103.  Applicants argue that none of the cited references, or a combination thereof, teach or suggest claims 1 and 37 as amended. Oh teaches that a large number of BMSCs (1 x 106 cells per kg; see Table 1) and two injections of the large number of BMSCs are required to provide long-term treatment of ALS.  These arguments are not persuasive because the claims do not require a specific number of BMSCs per kg (see previous version of claim 37).  The presently amended claims only require a specific number of cells (see claim 41 and 43) which is taught by the art of Oh and the newly cited art of Zhang.  
	Regarding Applicants’ arguments that Oh teaches that multiple injections of BMCS are needed to be effective in treatment, the Examiner notes that this argument has been addressed under the response to arguments to the §102 rejection, above.  Regarding Applicants’ arguments that Oh’s treatment caused pain in at least 50% of the study participants, and one of skill in the art would not have been motivated to combine the treatment methods of Oh with Musolino, Guo, or Echeverry for the treatment of pain at least because Oh demonstrated that intrathecal injection of BMSCs causes pain, the Examiner responds that Oh states that, “This phase I study show that two intrathecal injections of autologous BM-derived autologous MSCs were safe and well tolerated by 7 patients with ALS. Up to 12 months after the first MSC injection, none of the 7 patients reported any procedure or MSC-related SAEs, and all of the AEs were mild and transient. The most frequent treatment-related AEs after MSC injection were pyrexia, pain, and headache. Of the 4 cases of pyrexia (1 in patient S-003, 2 in patient S-004, and 1 in patient S-006), 3 occurred within 1 day after MSC injection; this is similar to the previous report demonstrating that fever is among the most common AEs.”  See pages 593-595, bridging ¶.  Thus, Oh clearly teaches that there were no serious adverse events (SAEs) related to a single MSC injection, and all of the AEs were mild and most occurred immediately following the injection.  Contrary to Applicants’ argument, Oh clearly shows that there were no serious adverse events in MSC injection and the adverse events that occurred were short-lived. 
Regarding Applicants’ arguments at p. 7 that it is critical that BMSCs secrete TGF-b1 and express CXCR4 because the intrathecally-administered BMSCs must be trafficked to injured DRGs, and that BMSCs migrate to the injured DRGs due to CXCL12/CXCR4 chemotaxic signaling (Example 9), the Examiner responds that because the art teaches or suggests intrathecal injection of BMSCs, the effect of this injection is inherent.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicants argue that secretion of the right effective amount of TGF-1, at the precise location and for the right duration of time, cannot be achieved by direct administration of TGF-1.  Applicants provide the art of Morris to show that high concentrations of TGF-1 cause detrimental effects, such as fibrosis and cancer.  See p. 7 of the Response.
	These arguments have been considered but are not persuasive.  In particular, the broadest claims do not require any exogenous administration of TGF-1, rather, they only require that BMSCs secrete TGF-1.  Thus, given that the cited art of Zhang and Oh teach intrathecal administration of BMSCs, as required by the claims, the effects of treating pain, secreting TGF-1 and expressing CXCR4 are inherent to the methods taught by the art.  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process. The claims do not require any specific amount of TGF-1, and only require injection, thus, Applicants are arguing limitations that are neither required nor recited by the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "reduced or suppressed" in claim 15 is a relative term which renders the claim indefinite.  The phrase "reduced or suppressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not compare the reduction/suppression to a control/untreated subject.  Therefore, the phrase “reduced or suppressed” is relative.
Claim 28 recites the phrase “at least about” which is a relative term which renders the claim indefinite.  The term " at least about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 12, 14, 15, 23, 25, 26, 28, 31 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., Korean J. Pain, 27(3): 239-245, July 2014, as evidenced by Zhang et al., European Review for Medical and Pharmacological Sciences, 20: 899-905, 2016, hereafter referred to as “Zhang 2016”.
Regarding claims 1 and 5, Zhang teaches the treatment of neuropathic pain in rats was treated by intrathecal injection of rat MSCs (p. 239, Methods; pp. 240-241, Materials and Methods).  Zhang teaches that the MSCs were isolated from bone marrow (p. 241, Rat Mesenchymal Stem Cell Isolation); and that the rMSCs were injected in a single injection (p. 241-42, Intrathecal rMSC administration).  Zhang 2016 is provided as evidence that rat MSCs express both TGF-beta1 and CXCR4 (see, p. 901, Figure 1).  Note that the claims do not require a threshold of expression, therefore, Zhang 2016’s teachings show that the rMSCs of Zhang fulfill the limitation of the claim.
Regarding claims 9 and 12, Zhang teaches the MSCs were isolated from bone marrow from donor rats (i.e., heterologous BMSCs).  See p. 241, Rat Mesenchymal Stem Cell Isolation.
Regarding claim 14 and 41, Zhang teaches that 1 x 105 rMSCs were injected (p. 241, col. 2, ¶1).
Regarding claim 15, Zhang teaches that intrathecal rMSCs significantly alleviated the allodynia at 10 days after intrathecal injection (p. 239, Results; p. 244, col. 1-2, bridging ¶).
Regarding claims 23, 25-26, 28, 31 because Zhang teaches the same method steps as the instant claims, this would be necessary effect of administration of BMSCs.  See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
Accordingly, Zhang anticipates the claims.

Claim(s) 1, 5, 9, 12, 14, 15, 23, 25, 26, 28, 31 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al., Stem Cells Translational Medicine, 4: 590-597, 2015, published online May 1, 2015 as evidenced by "Amyotrophic Lateral Sclerosis (ALS) Fact Sheet", NINDS, Publication date June 2013, NIH Publication No. 16-916 and as evidenced by Chen et al., J Clin Invest. 2015;125(8):3226-3240.  
Regarding claims 1 and 5, Oh teaches intrathecal injections of BMSCs into ALS patients (Abstract; p. 592, col. 1).  The NINDS reference shows that patients with ALS suffer from neuropathic pain (p. 3, ¶5).  Thus, Oh’s methods inherently treat pain in a subject in need thereof.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Chen is provided as evidence that Oh’s BMSCs inherently and necessarily express TGF-beta1 and CXCR4.  See Figure 5A, which shows that BMSCs release TGF-beta1 in culture media and p. 3228, BMSCs release TGF-β1 to inhibit neuropathic pain.  See p. 3232, col. 2, ¶2 and p. 3234, Figure D-E that show that BMCs express CXCR4.   
Regarding claims 9 and 12, Oh teaches that the BMSCs were autologous (Abstract; p. 591, col. 2, Bone Marrow Extraction).  The disclosure teaches that the phrase donor cells can be obtained from any vertebrate from which bone marrow stromal cells are obtained (p. 10, ¶33); thus, the BMSCs taught by Oh fulfill the limitation that the cells are isolated from a donor subject.
Regarding claim 14 and 41, Oh teaches that at least 0.5 x 105 BMSCs were administered to each subject (Table 1).
Regarding claim 15, because Oh teaches the same method steps using the same cells as claim 1, the effect of reduction or suppression of pain is inherent to the method of Oh.  
	Regarding claims 23, 25-26, 28, 31 because Oh teaches the same method steps as the instant claims, this would be necessary effect of administration of BMSCs.  See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
	Accordingly, Oh anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 6, 9, 12, 14, 15, 23, 25, 26, 28, 31-33, 36, 37, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Korean J. Pain, 27(3): 239-245, July 2014, as evidenced by Zhang et al., European Review for Medical and Pharmacological Sciences, 20: 899-905, 2016, hereafter referred to as “Zhang 2016” when taken with Echeverry et al., Molecular Pain 2009, 5:16 and Qian et al., Acta. Med. Univ. Sci. Technol. Huazhong, 41(5): 523-528, 2012, IDS.
Regarding claims 1 and 5, Zhang teaches the treatment of neuropathic pain in rats was treated by intrathecal injection of rat MSCs (p. 239, Methods; pp. 240-241, Materials and Methods).  Zhang teaches that the MSCs were isolated from bone marrow (p. 241, Rat Mesenchymal Stem Cell Isolation); and that the rMSCs were injected in a single injection (p. 241-42, Intrathecal rMSC administration).  Zhang 2016 is provided as evidence that rat MSCs express both TGF-beta1 and CXCR4 (see, p. 901, Figure 1).  Note that the claims do not require a threshold of expression, therefore, Zhang 2016’s teachings show that the rMSCs of Zhang fulfill the limitation of the claim.
Regarding claim 6, Zhang does not explicitly teach treatment of chronic pain, however, they teach that reactive oxygen species (ROS) are involved in continuous chronic pain, including neuropathic pain and inflammatory pain (p. 240, col. 1, ¶2).  Zhang teaches ROS expression was significantly reduce when compared to pain and control groups (Figure 2B, p. 243).  Accordingly, it would be obvious to the skilled artisan to utilize Zhang’s methods to try treatment of chronic pain because they show administration of MSCS results in a reduction in ROS.
Regarding claims 9 and 12, Zhang teaches the MSCs were isolated from bone marrow from donor rats (i.e., heterologous BMSCs).  See p. 241, Rat Mesenchymal Stem Cell Isolation.
Regarding claim 14, 41, 43, Zhang teaches that 1 x 105 rMSCs were injected (p. 241, col. 2, ¶1).
Regarding claim 15, Zhang teaches that intrathecal rMSCs significantly alleviated the allodynia at 10 days after intrathecal injection (p. 239, Results; p. 244, col. 1-2, bridging ¶).
Regarding claims 23, 25-26, 28, 31 because Zhang teaches the same method steps as the instant claims, this would be necessary effect of administration of BMSCs.  See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
Zhang do not explicitly teach that the method further comprises administering to the subject a composition comprising TGF-beta1 (claim 32); wherein the composition comprising TGF-beta1 is administered by injection (claim 33); wherein the composition comprises TGF-beta1 (claim 36); method of treating pain in a subject in need thereof, the method comprising administering to the subject a composition comprising bone marrow stromal cells (BMSCs) and TGF-beta1 (claim 37); wherein the BMSCs are modified to express higher levels of CXCR4 than unmodified BMSCs (claims 42 and 44).
	Regarding claims 32, 33, 36, 37, Echeverry teaches that TGF-beta1 significantly attenuated nerve injury-induced neuropathic pain, and not only prevents development of neuropathic pain following nerve injury, but also reverses previously established neuropathic pain conditions. In particular, Echeverry teaches that TGF-beta1 is effective in the treatment of neuropathic by targeting both neurons and glial cells.
	Although Echeverry does not teach the specific amount of TGF-beta1 to administer as required by claim 37, it would have been obvious for one ordinarily skilled in the art to perform routine optimization to determine a workable therapeutic amount.  As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Routine optimization is not considered inventive and no evidence has been presented that 0.1 mg/kg to 1000 mg/kg of TGF-beta1 was other than routine or that the optimization would have had any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  In particular, Echeverry teaches the administration of TGF-beta1 to rats, but one of skill could determine the amount of TGF-beta1 to administer to other subjects in need thereof. 
	Regarding claims 42 and 44, Qian teaches that the exposure of mesenchymal stem cells to TGF-beta1 increases CXCR4 levels and increases the migratory capacity of the cells (Abstract).  Note that the claims require that the BMSCs are modified to express higher levels of CXCR4.  The phrase “modified” is broad and encompasses any modification that results in increased expression of CXCR4.  Qian’s teachings clearly show that BMSCs have been modified in their expression of CXCR4 levels.  
	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Zhang and include TGF-beta1, as taught by Echeverry and Qian, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve techniques to techniques to treat pain.  Echeverry teaches that TGF-beta1 normalizes behavioral pain and other changes associated with neuropathic pain states and are sufficient to prevent onset of abnormal pain states caused by neuropathy, as well as reverse neuropathic pain.  See pp. 13-14, bridging ¶.  In addition, Echeverry to prevent hypersensitivity and reverse thermal hyperalgesia and mechanical allodynia.  See p. 2, col. 2, last ¶.   In addition, Qian provides guidance that exposure to TGF-beta increases the migratory capacity of MSCs.  Accordingly, it would have been obvious to the skilled artisan to combine two methodologies known to treat neuropathic pain to improve methods of treating pain.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim(s) 1, 5, 9, 12, 14, 15, 20, 21, 23, 25, 26, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musolino et al., Neuroscience Letters 41 8 (2007) 97- 101, as evidenced by Chen et al., J Clin Invest. 2015;125(8):3226-3240 when taken with Oh et al., Stem Cells Translational Medicine, 4: 590-597, 2015, published online May 1, 2015.  
Regarding claim 1, Musolino teaches the injection of MSCs in rats with nerve injury (p. 98, col. 1, ¶3-4). Chen is provided as evidence that Musolino’s BMSCs inherently and necessarily express TGF-beta1 and CXCR4.  See Figure 5A, which shows that BMSCs release TGF-beta1 in culture media and p. 3228, BMSCs release TGF-β1 to inhibit neuropathic pain.  See p. 3232, col. 2, ¶2 and p. 3234, Figure D-E that show that BMCs express CXCR4.   
Regarding claim 2, Musolino teaches that the MSCs were injected (p. 98, ¶4)
Regarding claim 5, Musolino teaches MSC-induced decrease in neuropathic pain generation after peripheral nerve constriction (p. 99, col. 2, ¶3).
Regarding claims 9 and 12, Musolino teaches that the BMSCs were obtained from donor rats (i.e., heterologous).  See p. 98, ¶3.
Regarding claims 14 and 41, Musolino teaches that 2 x 105 cells were injected (p. 98, ¶4).
Regarding claim 15, Musolino teaches, “In the MSC-treated group,  there was a slight decrease in paw-withdrawal threshold with however no generation of allodynia-like behavior even 3 days post injury.  This non-allodynic pattern was maintained until 56 days after the lesion.”  See p. 99, col. 1, ¶1.  Musolino teaches that these results show that MSCs have the ability to reduce allodynic responses generated by a peripheral nerve constriction, and that the presence of MSCs resulted in the alleviation of pain (p. 99, col. 2).
Regarding claim 23, Musolino teaches that MSCs show selective migration to dorsal root ganglia (DRG) after a sciatic nerve single ligature nerve constriction (Abstract; p. 98, ¶1) and that they administered MSCs directly into the ipsilateral fourth lumbar DRG (p. 98, ¶1).
Regarding claims 25-26, because Musolino teaches the same method steps as the instant claims, this would be necessary effect of administration of BMSCs.  See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
Musolino does not teach the composition is administered by intrathecal injection (claim 1).
Regarding claim 1, Oh teaches intrathecal administration of MSCs and states the intrathecal approach is a less invasive procedure than direct implantation; the intrathecal approach may reduce the likelihood of the injected MSCs becoming trapped in the lung, therefore the intrathecal approach is  a safe and acceptable route to deliver MSCs (see p. 595-596, bridging ¶).  
Accordingly, it would be obvious to the skilled artisan to modify Musolino’s teachings to administer BMSCs by intrathecal administration.  One of skill in the art would have been motivated to make this modification in view of Oh’s teachings who show that this technique is effective and a less invasive technique to deliver therapeutic MSCs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 5, 6, 9, 12, 14, 15, 23, 25, 26, 28, 31, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., Stem Cells, 29:1294–1303, 2011, as evidenced by Chen et al., J Clin Invest. 2015;125(8):3226-3240 when taken with Oh et al., Stem Cells Translational Medicine, 4: 590-597, 2015, published online May 1, 2015.  
Regarding claim 1, Guo teaches a method of treating pain by administration of a composition comprising bone marrow stromal cells (BMSCs),  See Abstract; p. 1295, Materials and Methods; p. 1296, col. 2, Infusion of BMSC Reversed Pain Hypersensitivity After Injury.
	Regarding claim 5, Guo teaches that BMSCs can be use in the treatment of neuropathic pain (p. 1301, col. 1, first full ¶).
	Regarding claim 6, Guo teaches that BMSCs treat chronic pain conditions (p. 1294, col. 2, ¶1) and the treatment of chronic orofacial pain hypersensitivity in rats (p. 1296, col. 2, Infusion of BMSC Reversed Pain Hypersensitivity After Injury).
Regarding claims 9 and 12, Guo teaches that the BMSCs were obtained from donor rats (i.e., heterologous).  See p. 1295, col. 1, BMSC Procedures.
Regarding claim 14 and 41, Guo teaches for i.v. administration, 1.5 x 103–106
BMSCs were injected; for local transplantation, 0.15–0.375 x 106 cells were directly injected into the site of TASM ligation.  See p. 1295, col. 2, ¶2.
Regarding claim 15, Guo teaches that i.v. infusion or local injection of BMSCs produced long-term attenuation of mechanical hypersensitivity, or hyperalgesia and allodynia, in rats after tissue and nerve injury, and that, “Our results indicate that BMSC-induced attenuation of mechanical hypersensitivity lasted up to 5 months of the observation period.”  See p. 1299, col. 2, Discussion.
	Regarding claims 20-21, Chen is provided as evidence that Guo’s BMSCs inherently and necessarily express TGF-beta1 and CXCR4.  See Figure 5A, which shows that BMSCs release TGF-beta1 in culture media and p. 3228, BMSCs release TGF-β1 to inhibit neuropathic pain.  See p. 3232, col. 2, ¶2 and p. 3234, Figure D-E that show that BMCs express CXCR4.   
	Regarding claims 23, 25-26, because Guo teaches the administration of BMSCs, this would be necessary effect of administration of BMSCs.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 28, Guo teaches that after a single infusion of BMSCs, the cells were maintained throughout the observation period of 5 months (p. 1298, col. 1 and Figure 2A.
	Regarding claim 31, Guo teaches that, “Most likely, the infused BMSCs produce their therapeutic effects through secretion of chemical mediators that interact with the immune system of body.”  This indicates that the cells are tolerated by the immune system of the subject.
	Guo does not teach the composition is administered by intrathecal injection (claim 1).
	Regarding claim 1, Oh teaches intrathecal administration of MSCs and states the intrathecal approach is a less invasive procedure than direct implantation; the intrathecal approach may reduce the likelihood of the injected MSCs becoming trapped in the lung, therefore the intrathecal approach is  a safe and acceptable route to deliver MSCs (see p. 595-596, bridging ¶).  
Accordingly, it would be obvious to the skilled artisan to modify Guo’s teachings to administer BMSCs by intrathecal administration.  One of skill in the art would have been motivated to make this modification in view of Oh’s teachings who show that this technique is effective and a less invasive technique to deliver therapeutic MSCs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 32, 33, 36-38, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., Stem Cells, 29:1294–1303, 2011, as evidenced by Chen et al., J Clin Invest. 2015;125(8):3226-3240 when taken with Oh et al., Stem Cells Translational Medicine, 4: 590-597, 2015, as applied to claims 1, 5, 6, 9, 12, 14, 15, 23, 25, 26, 28, 31, 41 above, and further in view of Echeverry et al., Molecular Pain 2009, 5:16 and Qian et al., Acta. Med. Univ. Sci. Technol. Huazhong, 41(5): 523-528, 2012, IDS.
	Guo and Oh are summarized and relied upon as detailed above.  They do not explicitly teach that the method further comprises administering to the subject a composition comprising TGF-beta1 (claim 32); wherein the composition comprising TGF-beta1 is administered by injection (claim 33); wherein the composition comprises TGF-beta1 (claim 36); method of treating pain in a subject in need thereof, the method comprising administering to the subject a composition comprising bone marrow stromal cells (BMSCs) and TGF-beta1 (claim 37); wherein the composition is administered by injection (claim 38); wherein the BMSCs are modified to express higher levels of CXCR4 than unmodified BMSCs (claims 42 and 44).
	Regarding claims 32, 33, 36-38, Echeverry teaches that TGF-beta1 significantly attenuated nerve injury-induced neuropathic pain, and not only prevents development of neuropathic pain following nerve injury, but also reverses previously established neuropathic pain conditions. In particular, Echeverry teaches that TGF-beta1 is effective in the treatment of neuropathic by targeting both neurons and glial cells.
	Although Echeverry does not teach the specific amount of TGF-beta1 to administer as required by claim 37, it would have been obvious for one ordinarily skilled in the art to perform routine optimization to determine a workable therapeutic amount.  As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Routine optimization is not considered inventive and no evidence has been presented that 0.1 mg/kg to 1000 mg/kg of TGF-beta1 was other than routine or that the optimization would have had any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  In particular, Echeverry teaches the administration of TGF-beta1 to rats, but one of skill could determine the amount of TGF-beta1 to administer to other subjects in need thereof. 
Regarding claims 42 and 44, Qian teaches that the exposure of mesenchymal stem cells to TGF-beta1 increases CXCR4 levels and increases the migratory capacity of the cells (Abstract).  Note that the claims require that the BMSCs are modified to express higher levels of CXCR4.  The phrase “modified” is broad and encompasses any modification that results in increased expression of CXCR4.  Qian’s teachings clearly show that BMSCs have been modified in their expression of CXCR4 levels.  
	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Guo and include TGF-beta1, as taught by Echeverry, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve techniques to techniques to treat pain.  Echeverry teaches that TGF-beta1 normalizes behavioral pain and other changes associated with neuropathic pain states and are sufficient to prevent onset of abnormal pain states caused by neuropathy, as well as reverse neuropathic pain.  See pp. 13-14, bridging ¶.  In addition, Echeverry to prevent hypersensitivity and reverse thermal hyperalgesia and mechanical allodynia.  See p. 2, col. 2, last ¶.   In addition, Qian provides guidance that exposure to TGF-beta increases the migratory capacity of MSCs.  Accordingly, it would have been obvious to the skilled artisan to combine two methodologies known to treat neuropathic pain to improve methods of treating pain.
	Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/           Primary Examiner, Art Unit 1632